

116 HR 2241 IH: Puerto Rico Federal Matching Requirement Equity Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2241IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to treat Puerto Rico as one of the 50 States for
			 purposes of calculating the Federal medical assistance percentage under
			 the Medicaid program.
	
 1.Short titleThis Act may be cited as the Puerto Rico Federal Matching Requirement Equity Act of 2019. 2.Removal of statutory FMAP limitation for Puerto Rico (a)In generalSection 1905(b)(2) of the Social Security Act (42 U.S.C. 1396d(b)(2)) is amended by striking Puerto Rico,.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to medical assistance furnished in calendar quarters beginning on or after October 1, 2019.
			